This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1         IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 LORRAINE POLLACK,

 3          Petitioner-Appellee,

 4 v.                                                                            NO. 34,453

 5 GABRIEL POLLACK,

 6          Respondent-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Debra Ramirez, District Judge

 9 Lorraine Pollack
10 Albuquerque, NM

11 Pro Se Appellee

12 Gabriel Pollack
13 Albuquerque, NM

14 Pro Se Appellant

15                                 MEMORANDUM OPINION

16 GARCIA, Judge.

17   {1}    Appellant-Respondent Gabriel Pollack (Husband), in a self-represented

18 capacity, appeals from the district court’s rulings relating to the division of the
 1 community property and debt upon his divorce from Appellee-Petitioner Lorraine

 2 Pollack (Wife). [RP 213, 233, 235] Our notice proposed to affirm, and Husband filed

 3 a timely memorandum in opposition. We remain unpersuaded by Husband’s

 4 arguments and therefore affirm.

 5   {2}   In issue (a), Husband makes a number of arguments in support of his central

 6 contention that the district court’s division of property was not equitable. [DS 3] Our

 7 notice perceived no basis upon which to conclude that the district court abused its

 8 discretion in the allocation of property, and provided detailed reasons in support of our

 9 view. See generally Olivas v. Olivas, 1989-NMCA-064, ¶ 20, 108 N.M. 814, 780

10 P.2d 640 (upholding a property valuation for purposes of making an equal division of

11 property because it was supported by substantial evidence). Husband has not pointed

12 out any additional facts or law to dispute the reasons set forth in our notice. See

13 Hennessy v. Duryea, 1998-NMCA-036, ¶ 24, 124 N.M. 754, 955 P.2d 683 (“Our

14 courts have repeatedly held that, in summary calendar cases, the burden is on the party

15 opposing the proposed disposition to clearly point out errors in fact or law.”).

16 For the reasons detailed in our notice, we affirm this issue.

17   {3}   In issue (b), Husband argues specifically that the district court did not properly

18 value the sports memorabilia. [DS 3; MIO 2; RP 219] In his memorandum in

19 opposition, Husband expresses his view that the “court overlooked the substantial


                                               2
 1 value associated with these assets” and argues that Wife should be required to return

 2 them to Husband. [MIO 2] We acknowledge Husband’s particular frustration as

 3 extended to the sports memorabilia, but emphasize that matters relating to the division

 4 of property and its appropriate valuation was for the district court, as factfinder, to

 5 resolve. As we provided in our notice, we defer to the factfinder for the valuation of

 6 property and division of assets, and hold that there is no basis upon which to conclude

 7 that the district court abused its discretion. See generally Fitzgerald v. Fitzgerald,

 8 1962-NMSC-028, ¶ 5, 70 N.M. 11, 369 P.2d 398 (providing that findings of value in

 9 the division of community property in a divorce action go to weight to be given to the

10 testimony and is to be determined by the trier of the facts, not by an appellate court);

11 Buckingham v. Ryan, 1998-NMCA-012, ¶ 10, 124 N.M. 498, 953 P.2d 33 (“[W]hen

12 there is a conflict in the testimony, we defer to the trier of fact.”).

13   {4}   For the reasons set forth above and in our notice, we affirm.

14   {5}   IT IS SO ORDERED.

15                                                  ________________________________
16                                                  TIMOTHY L. GARCIA, Judge

17 WE CONCUR:


18 _______________________________
19 JAMES J. WECHSLER, Judge



                                                3
1 _______________________________
2 LINDA M. VANZI, Judge




                                    4